Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed after the mailing date of the application on 03/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 03/03/2021 have been reviewed and accepted by the examiner. 
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to managing interactions between people without significantly more. 
The claim(s) recite(s):
Claim 1 teaches collecting user communications for performing filtering using machine learning (equivalent to the human brain) most the claim is directed at describing what the “chat filtering program” is intended to do. After receiving multiple users data, it processes the data through machine learning algorithm (the human brain) to determine if a user finds a specific word offensive or not. Then it determines that one user finds the word offensive and another does not. Examiner notes this is similar to friends interacting, it is a part of socialization that friends make jokes directed at each other. When interacting with friends some are more tolerant than others, and therefore one friend may find certain words offensive while other friends may not. 
This judicial exception is not integrated into a practical application because Claim 1 is directed at filtering offensive language when it is deemed offensive but does not perform the filtering and is merely focused on the abstract idea of determining what to filter. Therefore it is clear the claims are directed at the abstract idea without any specificity into advancing a technological solution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of chat communication (users talking with each other) and machine learning (users using their brains to determine offensiveness between friends) are merely used for implementing the abstract idea, and therefore do not amount to significantly more. Nothing in the claim shows specificity to how this goes beyond attempting to manage human interaction in a virtual world. 
Claims 2-3, 6-8 are directed at different machine learning techniques (equivalent to the human brain) as it mimics the human brain as it learns how to manage communication and interactions between others. 
Claim 4 merely recites different types of offensive language well known to all humans. Each of these types being easily identifiable when interacting with others. 
	Claim 5 teaches converting audio to text so that it can be analyzed, as well as analyzing tone, which is performed by people every day when interacting with others. 
	Claim 9 teaches heuristic technique of matching words with labels which is performed mentally by humans interacting every day. Someone making a comment about someone’s race followed or proceeded by negative words is labeled as racist.
	Claim 10 uses a human moderator to correct the machine learning when improperly identifying something as not offensive. This also happens every day as friends correct each other when something occurs, for example when a friend makes a joke thinking it is ok, and another friend tells him that this is actually offensive, and therefore in its essence is a core interaction between humans. 
	Claim 11 is focused on real-time filtering, which again occurs every day in conversations, see above examples. 
	 This judicial exception is not integrated into a practical application because the claims are directed at mimicking the human brain through machine learning to implement an understanding of offensiveness threshold of different users for different topics, and manages the interaction between humans using this offensiveness threshold. Furthermore the claims are also focused on determining what to filter but does not even perform the filtering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of chat communication platform (users talking with each other) and machine learning (users using their brains to determine offensiveness between friends) are merely used for implementing the abstract idea, and therefore do not amount to significantly more
	
Claims 12-20 inherit the same rejection as claim 1-11 above for reciting similar limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panattoni et al. (US 20190052471 A1).

Regarding claim 1, Panattoni teaches a server system comprising: (0074; system, server)
one or more processors configured to (0073; processors)
 execute a platform (0033; virtual environment) for an online multi-user chat service (chat communications in the virtual environment) that communicates with a plurality of client devices of users (Fig 1 client devices) of the online multi- user chat service, (0033; text based chat communication within the virtual environment)
the platform being configured to exchange user chat data between the plurality of client devices; (0028;  Client computing device(s) 102(1) . . . 102(N) can also include one or more input and/or output devices 120 to enable individual participants to use the in-session voice “chat” functionality to transmit and/or receive substantially real-time voice-based communications with other participants of the multiuser virtual environment 106.; communication being part of a gaming session in the virtual environment see Fig 1 104))
execute a user chat filtering program (toxicity shield module and machine learning engine used by the virtual environment service see Fig 1) that performs filter actions (scrubbing) for user chat data exchanged on the platform for the online multi- user chat service, (0010; 0066; users on the environment include a toxicity prediction model and toxicity shield generator which works to scrubs (equivalent to filtering) by removing toxic behavior including audio and text (see above mapping))
the user chat filtering program (toxicity shield module and machine learning engine used by the virtual environment service see Fig 1) including a plurality of trained machine learning models (0053; machine learning models) and a filter decision service (0066; toxicity shield generator used by the toxicity prediction model) that determines a filter action (0010;0066; to scrub or not scrub)  to be performed for target portions of user chat data (0066; audio chat data; 0038; a voice-based and/or text-based “chat” session that corresponds to the multiuser virtual environment 104) based on output of the plurality of trained machine learning models (0066; toxicity prediction model that generates the shield) for those target portions of user chat data; (0066; the toxicity model which employs machine learning is used to analyze user data and determine whether to scrub data or not scrub data based on a user’s tolerance or intolerance to toxic behavior in the chat; 0077; In some implementations, the toxicity shield generator 138 may utilize a toxicity prediction model 206 that is generated by the machine learning engine 150 to generate the TSM 116;  0014; a machine learning engine to analyze communications data to generate a toxicity prediction model.; 0053; machine learning techniques may also be utilized, such as unsupervised learning, semi-supervised learning, classification analysis, regression analysis, clustering, etc. One or more predictive models may also be utilized, such as a group method of data handling, Naïve Bayes, k-nearest neighbor algorithm, majority classifier, support vector machines, random forests, boosted trees, Classification and Regression Trees (CART), neural networks, ordinary least square, and so on.)
 	wherein the user chat filtering program is configured to: (see mapping above)
 receive user chat data that includes a first user chat data and a second user chat data; (0066; one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant); Examiner respectfully notes that this is performed for all users in the system and therefore is equivalent to a first and second user chat data (see mapping above))
process the first user chat data (0008; first user) and the second user chat data (0008; third user) using the plurality of trained machine learning models; (0066; Toxicity shield module, created by the toxicity prediction model, which is based on the machine learning models (see 0077; and is equivalent to trained machine learning models) one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior; 0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
determine that the first user chat data that includes a target word or phrase is offensive language based on output of the plurality of trained machine learning models for the first user chat data; (0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
determine that the second user chat data that includes the same target word or phrase is not offensive language based on output of the plurality of trained machine learning models for the second user chat data; (0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
and determine a filter action to be performed for the first user chat data.  (0008; 0010; 0066; users on the environment include a toxicity prediction model and toxicity shield generator which works to scrubs (equivalent to filtering) by removing toxic behavior including audio and text (see above mapping))
	
Regarding claim 9, Panattoni teaches the server system of claim 1, and is disclosed above, Panattoni further teaches wherein the user chat filtering program (0028;  Client computing device(s) 102(1) . . . 102(N) can also include one or more input and/or output devices 120 to enable individual participants to use the in-session voice “chat” functionality to transmit and/or receive substantially real-time voice-based communications with other participants of the multiuser virtual environment 106.; communication being part of a gaming session in the virtual environment see Fig 1 104); The communication software is equivalent to the chat program which can 0010; scrub information (defined as removing) from the users experience) 
further includes a heuristic offensive language checking module (analyzing communications data to identify predetermined toxic behavior) that includes a mapping between words or phrases (predetermined toxic behavior) and predicted labels for a type of offensive language (tolerant or intolerant to expletive language), (0066-0067; 0069; . For example, one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant) and/or future mitigate of action to prevent the second participant from injecting future socially toxic behavior into the communication session 14)
and wherein the filter decision service is configured to determine the filter action to be performed for the target portion of user chat data further based on an output of the heuristic offensive language checking module (analyzing communications data to identify predetermined toxic behavior) that processed the target portion of user chat data (0066-0067; 0069; . For example, one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant) and/or future mitigate of action to prevent the second participant from injecting future socially toxic behavior into the communication session 14)

Regarding claim 11, Panattoni teaches the server system of claim 1, and is disclosed above, Panatonni teaches wherein the user chat filtering program is configured to determine the filter action to be performed for target portions of user chat data (0008; 0010; 0066; users on the environment include a toxicity prediction model and toxicity shield generator which works to scrubs (equivalent to filtering) by removing toxic behavior including audio and text (see above mapping))
 based on output of the plurality of trained machine learning models (see mapping in claim 1) for those target portions (specific toxic behavior) of user chat data in real- time (preventing exposure in real time) as the target portions of user chat data are received from the plurality of client devices at the platform ([0021] In some implementations, the system may proactively prevent individual participants from being exposed to the predetermined toxic behavior in real-time. For example, the system may immediately identify a particular instance of the particular expletive as it is spoken by an offending participant and prevent that particular instance from being exposed to at least some other participants of the multiuser virtual environment; 0071; In such examples, the virtual environment service 106 may analyze the communications data 142 in real-time to identify instances of toxic behavior and prevent these instances from being exposed by one or more of the client devices 102. 0066; Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant) and/or future mitigate of action to prevent the second participant from injecting future socially toxic behavior into the communication session 144 (e.g., temporarily suspend the second participants communications privileges))

	Regarding claim 12, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim, Panattoni teaches (0011; method)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panattoni et al. (US 20190052471 A1) in view of Brinig et al. (US 20200401766 A1).

Regarding claim 2, Panattoni teaches the server system of claim 1, and is disclosed above, Panattoni does not explicitly teach wherein the plurality of trained machine learning models includes at least one trained transformer machine learning model that includes a transformer encoder and a plurality of fully connected deep learning layers, wherein the transformer encoder is configured to receive an output encoding from a bidirectional encoder representations from transformers (BERT) model that processed the target portion of user chat data from the platform, and wherein the fully connected deep learning layers are configured to output a predicted label for a type of offensive language for the target portion of user chat data.  
	In an analogous art Brinig teaches wherein the plurality of trained machine learning models (0066; machine learning plurality of models) includes at least one trained transformer machine learning model (0068; trained algorithms) that includes a transformer encoder and a plurality of fully connected deep learning layers, (0066-0067; trained machine learning models including BERT NLP framework and models which include transformers and uses deep learning by definition;)
wherein the transformer encoder is configured to receive an output encoding (BERT NLP output see 0070-0095 and Fig 22 for output annotator for optimization of communication) from a bidirectional encoder representations from transformers (BERT) model (see mapping above) that processed the target portion of user chat data from the platform, (0065; user chat conversations are used as inputs; 0066; the machine learning uses BERT NLP analytics on the input data and output communication optimization see Fig 14A-14C and Fig 22 and [0070-0095] 
 	and wherein the fully connected deep learning layers (see mapping above) are configured to output a predicted label (label and annotation see Fig 2) for a type of offensive language  (profanity, unethical behavior, war analogies and language such as Kill, destroy) for the target portion of user chat data (Fig 22; user message).  (0070-0095; Fig 22; outputs labeling and annotating of communication including war analogies and language such as Kill, destroy, or conquer)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a BERT machine learning model to process user data and output predicted labels as is taught by Brinig 
	The suggestion/motivation for doing so is to be able to better apply and utilize one or more tools to monitor, evaluate, manage, optimize, and/or control communication systems.

Regarding claim 3, Panattoni in view of Brinig teach the server system of claim 2, and is disclosed above, Panattoni does not disclose but Brinig teaches wherein the at least one trained transformer machine learning model is one of a plurality of trained transformer machine learning models;(0054; plurality of models; 0066; BERT NLP machine learning framework; BERT by definition includes transformers and is the T in BERT which stands for Bidirectional Encoder Representations from Transformers)
 and each of the plurality of trained transformer machine learning models (see mapping above) is respectively trained to predict labels (annotate and label the communication) for a different respective type of offensive language (See 0085-0094 for different types of language).  (0066; 0070-0095; Fig 22; teaches labeling and annotating different types of language such as War analogies and language as well as Patronizing language, and profanity each is labeled and annotated differently; 0128;  the communication monitoring system architecture includes annotators (e.g., modules, devices, methods, and/or machines that add labels to text). The machines can be AI driven, a simple list of words, or language matchers which look for combinations of noun+adjective, noun+verb, verb+adv. If an annotator is triggered, a piece of text gets a label, rules (e.g., rules are combinations of annotators).  )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a BERT machine learning model to process user data and output predicted labels as is taught by Brinig 
	The suggestion/motivation for doing so is to be able to better apply and utilize one or more tools to monitor, evaluate, manage, optimize, and/or control communication systems.

Regarding claim 4, Panattoni in view of Brinig teach the server system of claim 3, and is disclosed above, Panattoni does not disclose but Brinig teaches wherein the different respective types of offensive language are selected from the group consisting of a profanity type,(0085; profanity) a bullying type, (0091; patronizing language; 0054; bullying) an adult language type,(0085; profanity)  and a hate speech type; (0054; sexual harassment; 0128; sexism)
and wherein the hate speech type includes at least one of racist hate speech type and/or sexist hate speech type.  (0054; sexual harassment; 0128; sexism)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a BERT machine learning model to process user data and output predicted labels of different types of offensive language as is taught by Brinig 
	The suggestion/motivation for doing so is to be able to better apply and utilize one or more tools to monitor, evaluate, manage, optimize, and/or control communication systems.

	Regarding claim 13, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a method claim, Panattoni teaches (0011; method)
	Regarding claim 14, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a method claim, Panattoni teaches (0011; method)

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panattoni et al. (US 20190052471 A1) in view of Lee (US 20210294585 A1)

Regarding claim 5, Panattoni in view of Brinig teach the server system of claim 2, and is disclosed above, Panattoni does not disclose but Brinig teaches and an acoustic model that generates a set of acoustic features for the target portion of user voice data (0045-0046; the system analyzes and detects speech patterns and speed of speech, as well as volume, tone and pitch of the ingested sound)
Panattoni in view of Brinig do not explicitly teach wherein the user chat filtering program further includes: a speech to text model that generates the target portion of the user chat data based on a target portion of user voice data received from the platform;
In an analogous art Lee wherein the user chat filtering program further includes: a speech to text model that generates the target portion of the user chat data based on a target portion of user voice data received from the platform; (0018-0019; the system receives an input stream containing video, audio, image and text, and applies a large number of models on the input data include a speech to text generator of the input data, as well as facial recognition of those involved in the stream (equivalent to user chat data) and is received from the data store (equivalent to received from the platform))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a speech to text model for generating text to be analyzed for audio content as is taught by Lee 
	The suggestion/motivation for doing so is to be able to better implement AI systems. 

Regarding claim 6, Panattoni in view of Brinig in view of Lee teach the server system of claim 5, and is disclosed above, Panattoni does not disclose but Brinig teach wherein the at least one trained transformer machine learning model (0066-0067; trained machine learning models including BERT NLP framework and models which include transformers and uses deep learning by definition;)
 is further configured to predict a label (label and annotating based on machine learning in its essence is a prediction) for the type of offensive language for the target portion of user chat (Fig 22; 0070-0095 shows the different types of labels including offensive language such as (0091; patronizing language; 0054; bullying) (0085; profanity)  (0054; sexual harassment; 0128; sexism)) data based on receiving a concatenated input (Fig 22 message, includes all labels and annotation and is therefore concatenated) that includes: (0066; 0070-0095; Fig 22; teaches labeling and annotating different types of language such as War analogies and language as well as Patronizing language, and profanity each is labeled and annotated differently; 0128 the communication monitoring system architecture includes annotators (e.g., modules, devices, methods, and/or machines that add labels to text). The machines can be AI driven, a simple list of words, or language matchers which look for combinations of noun+adjective, noun+verb, verb+adv. If an annotator is triggered, a piece of text gets a label, rules (e.g., rules are combinations of annotators).  )
the output encoding from the BERT model that processed the target portion of user chat data, (BERT NLP output see 0070-0095 and Fig 22 for output annotator for optimization of communication)
and the set of acoustic features generated by the acoustic model for the target portion of user voice data(0045-0046; the system analyzes and detects speech patterns and speed of speech, as well as volume, tone and pitch of the ingested sound)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a BERT machine learning model to process user data and output predicted labels as is taught by Brinig 
	The suggestion/motivation for doing so is to be able to better apply and utilize one or more tools to monitor, evaluate, manage, optimize, and/or control communication systems.	
Panattoni in view of Brinig do not disclose user chat data generated by the speech to text model based on the target portion of user voice data
	In an analogous art Lee teaches user chat data generated by the speech to text model based on the target portion of user voice data (0018-0019; the system receives an input stream containing video, audio, image and text, and applies a large number of models on the input data include a speech to text generator of the input data, as well as facial recoginition of those involved in the stream (equivalent to user chat data) and is received from the data store (equivalent to received from the platform))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include a speech to text model for generating text to be analyzed for audio content as is taught by Lee 
	The suggestion/motivation for doing so is to be able to better implement AI systems. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panattoni et al. (US 20190052471 A1) in view of Doyle (US 20200125639 A1) in view of Zivkovic et al. (US 20220020464 A1)

Regarding claim 7, Panattoni teaches the server system of claim 1, and is disclosed above, Panattoni does not explicitly teach wherein the plurality of trained machine learning models includes at least one trained convolutional neural network (CNN) machine learning model configured to receive input embeddings from a Word2Vec model that processed the target portion of user chat data from the platform, and output a predicted label for an offensive language presence for the target portion of user chat data.  
	Doyle teaches wherein the plurality of trained machine learning models (0064; multiple trained trained neural networks) includes at least one trained neural network (NN) machine learning model (0064; trained neural networks) configured to receive input embeddings from a Word2Vec model (0064; word2vec n-grams) that processed the target portion of user chat data from the platform, (0070; user input text; 0065-0066; communication corpus and vectors created from the input corpus text; 0064; these word2vec vectors are input into the neural network)
and output a predicted label for an offensive language presence for the target portion of user chat data. (0074; and outputting a classification (equivalent to a label) of the input text as offensive or non-offensive)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include neural networks that intake Word2Vec embedding of user data for processing in a platform
	The suggestion/motivation for doing so is to be able to better implement software development tooling and, more specifically, to software tools for training, developing, and testing of a machine learning model configured to assess offensiveness
Panattoni in view of Doyle does not explicitly teach convolutional neural network (CNN)
In an analogous art Zivkovic teaches convolutional neural network (CNN) (0054; embedding collected user data into vectors using word2vec, using a transfer learning model such as BERT and feeding the output into a convolutional neural network)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni in view of Doyle to include convolutional neural networks that intake Word2Vec embedding of user data that are output from a BERT learning model
	The suggestion/motivation for doing so is to be able to better implement predictions of biometric information and more specifically to a system and method for predictive determination of factors that afflict mental state of a user.

	Regarding claim 15, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a method claim, Panattoni teaches (0011; method)

Claim(s) 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panattoni et al. (US 20190052471 A1) in view of Fein et al. (US 20100280828 A1)

 Regarding claim 17, Panattoni teaches a computer device comprising: (Fig 1 client devices)
a processor configured to: (0073; processors)
 execute a client-side chat service program configured to communicate with a platform for an online multi-user chat service, (0033; text based chat communication within the virtual environment)
 the client-side chat service program including a graphical user interface (GUI) (0025; , PLAYSTATION NOW, NINTENDO NETWORK, XBOX LIVE, FACEBOOK, SKYPE FOR BUSINESS, SKYPE all contain GUIs) that presents user chat data received from the platform; (0025; 0028;  Client computing device(s) 102(1) . . . 102(N) can also include one or more input and/or output devices 120 to enable individual participants to use the in-session voice “chat” functionality to transmit and/or receive substantially real-time voice-based communications with other participants of the multiuser virtual environment 106.; communication being part of a gaming session in the virtual environment see Fig 1 104))
 	receive a user selected filter preference that indicates to filter out offensive language from the user chat data presented to a user of the computer device via the GUI of the client-side chat service program; (0029; 0032-0033;  In some implementations, the user data 122 may be received via a parental control portal from which one or more account administrators (e.g., a parent of a child) is able to set toxicity tolerances associated with an account of an individual participant the first participant (e.g., the child)) 
send the user selected filter preference to the platform; (0029; 0032-0033; mapping above; Fig 1; Virtual environment service 106 includes (1) profile information 122 and (2) Toxicity tolerance information 126, which in taught in 0029 is set from the client and is stored in environment and therefore must have been sent; 0050 setting adjustment data)
wherein the received user chat data is filtered such that a first user chat data that includes a target word or phrase that is labeled as offensive language based on output of a plurality of trained machine learning models executed by the platform is filtered out of the user chat data, (0066; Toxicity shield module, created by the toxicity prediction model, which is based on the machine learning models (see 0077; and is equivalent to trained machine learning models) one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior; 0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
and a second user chat data that includes the same target word or phrase that is labeled as not offensive language based on output from the plurality of trained machine learning models executed by the platform is not filtered out of the user chat data. (0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
present the filtered user chat data via the GUI of the client- side chat service program, (0009; messages can be text; For example, the toxicity-shield module may monitor communications data in real-time (e.g., as it is received via a network) to identify instances of the predetermined toxic behavior and, ultimately, to prevent those instances from being exposed by an output device (e.g., being rendered on a display and/or audibly-played via one or more speakers). 0020; . Based on the toxicity-tolerance data, a system may monitor voice-based and/or text-based “chat” sessions between participants of the multiuser virtual environment to identify and ultimately shield the individual participant from instances of the predetermined toxic behavior. As a more specific but nonlimiting example, the individual participant may indicate an intolerance towards a particular expletive (e.g., a profane and/or vulgar word) to prevent the participant from being exposed to the particular expletive while participating in the multiuser virtual environment. 0066;  take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant) and/or future mitigate of action to prevent the second participant from injecting future socially toxic behavior into the communication session 144 (e.g., temporarily suspend the second participants communications privileges).
Panattoni does not explicitly teach receive user chat data from the platform that is filtered based on the user selected filter preference; 
In an analogous art Fein teaches receive user chat data from the platform that is filtered based on the user selected filter preference; (0013; user filtering rules are specified by the users; a filtered message may be sent to the first user via server 201 as communication 284. Communication 284 has at least some identified offensive content replaced such as, for example, with the words "dam it" The filtered message may be generated (e.g., via server 201) using the original encoded message and sound synthesis techniques. For example, voice recognition translation system 150 voice synthesis (including a using a voice model of the user) and/or recordings made by the user or other person can be arranged to fill in "gaps" left by filtered offensive content.)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include server side filtering as is taught by Fein 
	The suggestion/motivation for doing so is to be able to better filter offensive communication [Abstract; Background]

Regarding claim 19, Panattoni in view of Fein teach the computer device of claim 17, and is disclosed above, Panattoni does not disclose but Fein teaches wherein the user chat data is filtered by the platform before being sent to the computer device (0013; user filtering rules are specified by the users; a filtered message may be sent to the first user via server 201 as communication 284. Communication 284 has at least some identified offensive content replaced such as, for example, with the words "dam it" The filtered message may be generated (e.g., via server 201) using the original encoded message and sound synthesis techniques. For example, voice recognition translation system 150 voice synthesis (including a using a voice model of the user) and/or recordings made by the user or other person can be arranged to fill in "gaps" left by filtered offensive content.)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Panattoni to include server side filtering as is taught by Fein 
	The suggestion/motivation for doing so is to be able to better filter offensive communication [Abstract; Background]
 
Regarding claim 20, Panattoni in view of Fein teach the computer device of claim 17, and is disclosed above, Panattoni further teaches wherein the client-side chat service program is configured to: receive the first user chat data and the second user chat data in the user chat data; (0066; one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior (e.g., immediately mute the second participant with respect to the first participant and/or scrub the immediate expletive from an audio stream played to the first participant); Examiner respectfully notes that this is performed for all users in the system and therefore is equivalent to a first and second user chat data (see mapping above))
receive the output from the plurality of trained machine learning models executed by the platform for the first user chat data and the second user chat data; (0066; Toxicity shield module, created by the toxicity prediction model, which is based on the machine learning models (see 0077; and is equivalent to trained machine learning models) one or both of the TSM 116(1) or the TSM 116(2) may analyze the communications data 142(2) to determine that the second participant has exhibited an instance of socially toxic behavior (e.g., the illustrated expletive) toward the first participant. Ultimately, one or both of TSM 116(1) or TSM 116(2) may then take immediate remedial action to prevent the first participant from being exposed to the immediate instance of socially toxic behavior; 0008; teaches that same toxic behavior being analyzed for multiple user and one user being intolerant and another being tolerant For example, under circumstances where toxicity-tolerance data indicates that a first participant is highly intolerant to usage of a particular expletive whereas a third participant is indifferent to (e.g., is not bothered or offended by) usage of the particular expletive, the toxicity-shield module(s) may identify instances of the particular expletive to prevent the first participant from being exposed to such instances without similarly preventing the third participant from being exposed to such instances. For example, the third participant's client device may expose (e.g., audibly replay via an output device such as a headset) the identified instances of the particular expletive while the first participant's client device is prevented from exposing the very same identified instances of the particular expletive)
 and determine a filter action to be performed on the user chat data based on the output from the plurality of trained machine learning models and the user selected filter preference. (0008; 0010; 0066; users on the environment include a toxicity prediction model and toxicity shield generator which works to scrubs (equivalent to filtering) by removing toxic behavior including audio and text (see above mapping)) (0029; 0032-0033;  In some implementations, the user data 122 may be received via a parental control portal from which one or more account administrators (e.g., a parent of a child) is able to set toxicity tolerances associated with an account of an individual participant the first participant (e.g., the child)) 

Allowable Subject Matter
Claims 8, 10, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanter et al. (US 20130138735 A1): [0030] In one embodiment, the social networking system generates a machine-learned algorithm to calculate a probability that a comment contains proscribed words or phrases based on actions of users on the social networking system. In one embodiment, users may flag a comment as inappropriate or insensitive. For example, the social networking system provides user interface elements that allow users to block each comment displayed on a page. The user interface elements may be provided in reference to each comment. In such an instance, the user input may be used as historic data to build a machine learning classifier. Additionally, a page moderator may provide feedback when a comment is improperly blocked. In such an instance, the moderator actions are used as historic data for the classifier. The machine-learned algorithm is applied 410 by the social networking system to identify a probability that a comment is likely to contain content proscribed by a page administrator. If the probability is higher than a predetermined threshold, the comment is blocked 412 by the social networking system.
	Huffman et al. (US 20220115033 A1): [0039]  Many other voice chat options exist outside of gaming as well. While voice chat is a desirable feature in many online platforms and video games, user safety is an important consideration. The prevalence of online toxicity via harassment, racism, sexism, and other types of toxicity are detrimental to the users' online experience, and may lead to decline in voice chat usage and/or safety concerns. Thus, there is a need for a system 100 that can efficiently (i.e., cost and time) determine toxic content (e.g., racism, sexism, other bullying) from a large pool of content (e.g., all voice chat communications in a video game). [0051]  Similar to the process described above with reference to the first stage 112, the second stage 114 analyzes the filtered speech 124 and determines whether the filtered speech 124 has a likelihood of being toxic. If not, then the filtered speech 124 is discarded. If there is a likelihood of being toxic (e.g., the probability is determined to be above a given toxicity likelihood threshold), then filtered speech 126 is passed on to the third stage 116. It should be understood that the filtered speech 126 may be the entirety, a chunk 110A, and/or a sub-segment of the filtered speech 124. However, the filtered speech 126 is represented by a smaller arrow than the filtered speech 124, because in general, some of the filtered speech 124 is discarded by the second stage 114, and therefore, less filtered speech 126 passes to the subsequent third stage 116.
Ghulati et al. (US 20210019339 A1): [0056] Optionally, the contentious content comprises any one or more of: hate speech; cyber-bullying; cyber-threats; online harassment; online abuse; sexism; racism; ethnic slur; attack on a minority; negative stereotyping of a minority; negatively distorting the views on a marginalised group/minority; defending xenophobia; and/or defending sexism. Optionally, the contentious content is categorised as explicitly/implicitly targeting a generalised other and/or a named entity.
Thomson et al. (US 20200243094 A1): wherein the at least one trained CNN machine learning model is further configured to receive input embeddings from a gaming language dictionary encoder (0268; each machine learning algorithm is trained using a set of rules (e.g a dictionary), 0326; the dictionary can be a slang dictionary (equivalent to gaming language dictionary as the applicants specification refers to the gaming dictionary as a slang dictionary; 0540-0541; 0616; the machine learning methods include a CNN)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451